NewmaN, <J.
WRose property were the wheels to be until such time as they should be used by the receiver? The direction was, “Hold subject to our order.” It would seem that the parties intended that the receiver should have an option, merely, to buy the wheels when needed or put to use; and that, until he exercised that option, they were to be subject to plaintiff’s order and its property. He did not elect to buy the wheels. It does not appear that he sold them to the defendant, or assumed any power over them. They were stored in the car barn, and the custody of them seems to have passed to the defendant with the possession' of the barn. The defendant knew the condition on which the receiver held them. The using of them under its cars raised an implied promise on its part to pay for them.
By the Court — The judgment of the superior court of Milwaukee county is affirmed.